DILLON, Circuit Judge.
I concur in the result reached by my Brother Krekel. I have no doubt that the Burlington company is liable to taxation upon its road and property in the state of Missouri. Without examining or questioning the grounds stated in the foregoing opinion, I place my judgment upon the provisions of section 2 of the act of the general assembly of the state of Missouri approved March 24th, 1870.
The Burlington company (an Iowa corporation) acquired its rights in Missouri under the act of the legislature of March 24th, 1870. It must take those rights cum onere. Those rights were acquired and are held under this act, which expressly provides that “such part of its railroad as is within this state shall be subject to taxation.” The 2d section of the above-named act, so far as applicable to the question here presented, is as follows:
“Any railroad company organized in pursuance of the laws of this or any other state, or of the United States, may lease or purchase all or any part of a railroad, with all of its privileges, rights, franchises, real estate, and other property, the whole or a part of which is in this state, and constructed, owned, or leased by any other company, if the lines of the road or roads of said companies are continuous or connected at a point either within or without tnis state, upon such terms as may be agreed upon between said companies respectively; or any railroad company duly incorporated and existing under the laws of an adjoining state of the United States may extend, construct, maintain, and operate its railroad into and -.through this state, and for that purpose shall possess and exercise all the rights, powers, and privileges conferred by the general laws of this state upon railroad corporations organized thereunder, and shall be subject to all the duties, liabilities, and provisions of the laws of this state concerning railroad corporations as fully as if incorporated in this state: provided, that no such aid shall be furnished, nor any purchase, lease, sub-letting, or arrangements perfected, until a meeting of the stockholders of said company or companies of this state, party or parties to such agreement, whereby a railroad in this state may be aided, purchased, leased, sub-let, or affected by such arrangement, shall have been called by the directors thereof, at such time and place and in such manner as they shall designate, and the holders of a majority of the stock of such company, in person or by proxy, shall have assented thereto, or until the holders of a majority of the stock of such company shall have assented thereto in writing, and a certificate thereof, signed by the president and secretary of said company or companies, shall have been filed in the office of the secretary of state; and provided, further, that if a railroad company of another state shall lease a railroad, the whole or a part of which is in this state, or make arrangements for operating the same as provided in this act, or shall extend its railroad into this state or through this state, such part of said railroad as is within this state shall be subject to taxation, and shall be subject to all regulations and provisions of law governing railroads in this state; and a corporation in this state leasing its road to a corporation of another state shall remain liable as If it operated the road itself; and a corporation of another state being the lessee of a railroad in this state shall likewise be held liable for the violation of any of the laws of this state, and may sue and be sued, in all cases and for the same causes, and in the same manner, as a corporation of this state might sue or be sued, if operating its own road; but a satisfaction of any claim or judgment by either of said corporations shall discharge the other; and a corporation of another state being the lessee, as aforesaid, or extending its railroad, as aforesaid, into or through this state, shall establish and maintain an office or offices in this state, at some point or points on the line of the road so leased or constructed and operated, at which legal process and notice may be served as upon railroad corporations of this state.”
The true construction of this act (section 2) is that, if the foreign railroad company comes into Missouri by virtue of the authority therein conferred, and either extends *761its own road into this state, or leases, or operates, or purchases a road in this state, it shall do so only on condition of being subject to taxation. The word “purchase,” it is true, is not used in this particular clause, but it cannot be supposed, looking at the whole •section and its object, that the legislature meant to say to a foreign corporation, if you lease a road which is exempt from taxation, .you must pay taxes, or if you arrange to operate such a road, you must pay taxes, but if you purchase such a road, you need not pay taxes.
Bill dismissed.